DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2018/042900 filed 11/20/2018, which claims benefit of the Japanese Application No. JP2017-246959, filed 12/22/2017, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 06/06/2022 is acknowledged. Therefore, Claims 8-13 are withdrawn and Claims 1-7 are pending examination as discussed below.

Citation of Relevant Prior Art
U.S. 2013/0270724, Apr 17th, 2012, Albro et al., see entire document. 
U.S. 2017/0137906, Jun 3rd, 2015, Fan et al., see entire document. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. 2013/0273251) in view of Suzuki (JP-2009209397-A). 

Regarding Claim 1, Takahashi teaches a method for producing a hot-dip galvanized steel sheet using a continuous hot-dip galvanizing apparatus (abstract, paragraphs [0016]-[0017]). Takahashi teaches a vertical annealing furnace in which a heating zone (Figure 1, Char. No. 3), a soaking zone (Figure 1, Char. No. 4), and a cooling zone (Figure 1, Char. No. 5) are arranged in this order (paragraph [0016]). Takahashi teaches a hot-dip galvanizing line located downstream of the cooling zone (paragraph [0017]). Takahashi teaches subjecting a steel sheet to annealing by conveying the steel sheet through the heating zone, the soaking zone, and the cooling zone in the stated order in the annealing furnace (paragraph [0016]). Takahashi teaches the steel sheet being conveyed in an upward direction to form one pass and in a downward direction to form another pass along a steel sheet conveyance path respectively in the heating zone, the soaking zone, and the cooling zone (Figure 1, paragraphs [0016]-[0017]). Takahashi teaches the steel sheet passing through at least one upper hearth roll provided in an upper portion of each of the heating zone, the soaking zone, and the cooling zone and at least one lower hearth roll provided in a lower portion of each of the heating zone, the soaking zone, and the cooling zone (Figure 1, Char. Nos. 3,4,5, and 11; paragraph [0032]). Takahashi teaches applying a hot-dip galvanizing coating on the steel sheet discharged from the cooling zone, using the hot-dip galvanizing line (Figure 1, paragraph [0017]). 
Furthermore, the examiner points out that the claims do not define the dew point of a “humidified gas”. Therefore, as Takahashi teaches the use of an H2/N2 mixture gas (paragraph [0038]) being supplied to a soaking zone (paragraph [0043]), and further since this H2/N2 mixture gas has a dew point of approximately -60°C (paragraph [0038]) and lower dew point gases exist (e.g., cryogenic nitrogen having a dew point of approximately -90°C), it is reasonable to apply the teachings of Takahashi to the feature of a “humidified gas is supplied to the soaking zone” since the gas of Takahashi can be considered humidified in light of less humidified gases.
However, Takahashi does not teach humidified gas being supplied to the soaking zone in a manner such that in the pass in which the steel sheet moves upward, the humidified gas is supplied from a first humidified gas supply port provided at a position that is higher by 1.0 m or more and 5.0 m or less than the center of the lower hearth roll and that overlaps the steel sheet in the pass when viewed from the side of the soaking zone, and in the pass in which the steel sheet moves downward, the humidified gas being supplied from a second humidified gas supply port provided at a position that is lower by 1.0 m or more and 5.0 m or less than the center of the upper hearth roll and that overlaps the steel sheet in the pass when viewed from the side of the soaking zone. 
Suzuki teaches a manufacturing method and continuous hot dip galvanizing facility for making a hot dip galvanizing steel sheet with excellent plating ability (page 1, paragraph 1). Suzuki teaches humidified gas being supplied from two supply routes (Figure 2, Char. Nos. 16/17; page 4, paragraph 10 - page 5, paragraph 1)) which are in the upper and lower halves of the soaking zone (Figure 2). Suzuki teaches “…in order to generate a sufficient internal oxide layer on the steel sheet, it is necessary to raise the dew point to above -30°C. By setting both the gas discharge position and the supply position in the furnace to a position lower than ½ of the height direction steel plate passage area, the moisture discharged from the steel sheet stays in the furnace, so the dew point at the top of the furnace is… -30°C and an internal oxide layer is formed on the steel sheet. When this internal oxide layer is reduced, an internal oxide layer of Si is formed and external oxidation is suppressed, so that the plating property is not hindered” (page 5, paragraph 1). Thus, it would have been obvious to adjust the position of the gas supply ports with respect to the upper and lower hearth rolls in order to optimize the plating properties. See MPEP 2144.01(II). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi with the concepts of Suzuki with the motivation of optimizing the plating properties. 
Regarding Claim 2, Takahashi does not teach the first humidified gas supply port being provided at a position that is lower by 2.0 m or more than the center of the upper hearth roll and the second humidified gas supply port being provided at a position that is higher by 2.0 m or more than the center of the lower hearth roll. 
Suzuki teaches a manufacturing method and continuous hot dip galvanizing facility for making a hot dip galvanizing steel sheet with excellent plating ability (page 1, paragraph 1). Suzuki teaches humidified gas being supplied from two supply routes (Figure 2, Char. Nos. 16/17; page 4, paragraph 10 - page 5, paragraph 1)) which are in the upper and lower halves of the soaking zone (Figure 2). Suzuki teaches “…in order to generate a sufficient internal oxide layer on the steel sheet, it is necessary to raise the dew point to above -30°C. By setting both the gas discharge position and the supply position in the furnace to a position lower than ½ of the height direction steel plate passage area, the moisture discharged from the steel sheet stays in the furnace, so the dew point at the top of the furnace is… -30°C and an internal oxide layer is formed on the steel sheet. When this internal oxide layer is reduced, an internal oxide layer of Si is formed and external oxidation is suppressed, so that the plating property is not hindered” (page 5, paragraph 1). Thus, it would have been obvious to adjust the position of the gas supply ports with respect to the upper and lower hearth rolls in order to optimize the plating properties. See MPEP 2144.01(II). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi with the concepts of Suzuki with the motivation of optimizing the plating properties. 
Regarding Claim 4, Takahashi teaches the soaking zone (Figure 1, Char. No. 5) and the cooling zone (Figure 1, Char. No. 4) communicating with each other through a communication portion ((Figure 1, Char. No. 13; paragraph [0039]).). Takahashi teaches a gas supply port being provided to the communication portion (Figure 1, Char. No. 23c; paragraph [0035]) of which is considered to also meet the limitation of a “fourth humidified gas supply port”. Takahashi teaches this portion as being provided “atmosphere-gas” of which is further defined by Takahashi within paragraph [0038] as being an H2/N2. The examiner points out that the claims do not define the dew point of a “humidified gas”. Therefore, as Takahashi teaches the use of an H2/N2 mixture gas (paragraph [0038]) being supplied to a communication portion (paragraph [0035]), and further since this H2/N2 mixture gas has a dew point of approximately -60°C (paragraph [0038]) and lower dew point gases exist (e.g., cryogenic nitrogen having a dew point of approximately -90°C), it is reasonable to apply the teachings of Takahashi to the feature of a “humidified gas is supplied to the soaking zone” since the gas of Takahashi can be considered humidified in light of less humidified gases. 
Regarding Claim 5, Takahashi does not teach wherein in the soaking zone, dew points near the upper hearth roll and the lower hearth roll, respectively, are set to -10°C or lower and dew points at positions 1.0 m or more away from the upper hearth roll and the lower hearth roll, respectively, are set to -20°C or higher and 0°C or lower. 
Suzuki teaches a manufacturing method and continuous hot dip galvanizing facility for making a hot dip galvanizing steel sheet with excellent plating ability (page 1, paragraph 1). Suzuki teaches humidified gas being supplied from multiple supply routes (Figure 2, Char. Nos. 16/17; page 4, paragraph 10 - page 5, paragraph 1)) which are in the upper and lower halves of the soaking zone (Figure 2). Suzuki teaches “…in order to generate a sufficient internal oxide layer on the steel sheet, it is necessary to raise the dew point to above -30°C. By setting both the gas discharge position and the supply position in the furnace to a position lower than ½ of the height direction steel plate passage area, the moisture discharged from the steel sheet stays in the furnace, so the dew point at the top of the furnace is… -30°C and an internal oxide layer is formed on the steel sheet. When this internal oxide layer is reduced, an internal oxide layer of Si is formed and external oxidation is suppressed, so that the plating property is not hindered” (page 5, paragraph 1). Thus, it would have been obvious to adjust the dew points at  various positions with respect to the upper and lower hearth rolls in order to optimize the plating properties. See MPEP 2144.01(II). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi with the concepts of Suzuki with the motivation of optimizing the plating properties. 
Regarding Claim 7, Takahashi teaches the soaking zone having a height of 23 m (paragraph [0069]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. 2013/0273251) in view of Suzuki (JP-2009209397-A) as applied to claim 1 above, and further in view of Raick (U.S. 2006/0037679).   

Regarding Claim 3, Takahashi in view of Suzuki are relied upon for the reasons given above in addressing claim 1. However, the references do not explicitly teach the cooling zone being provided with at least one cooling nozzle along the steel sheet conveyance path. Further, the references to not teach the humidified gas being supplied from a third humidified gas supply port provided at a position within 3.0 m on an upstream side of the steel sheet conveyance path from a most upstream position of the cooling nozzle. 
Raick teaches a method of atmospheric control during continuous heat treatment for metal strips (abstract). Raick teaches a cooling zone being provided with at least one cooling nozzle along the steel sheet conveyance path (Figure 1; paragraph [0026]). Furthermore, the examiner points out that the claims do not define the dew point of a “humidified gas”. Therefore, as Raick teaches the use of pure hydrogen gas (paragraph [0029]) being supplied to a cooling zone (paragraph [0026]), and further since pure hydrogen gas has a dew point of approximately -60°C and lower dew point gases exist (e.g., cryogenic nitrogen having a dew point of approximately -90°C), it is reasonable to apply the teachings of Raick to the feature of “humidified gas is supplied to the cooling zone” since the gas of Raick can be considered humidified in light of less humidified gases. Raick teaches these features, in part, allow for effective cooling at reasonable costs (paragraph [0010]). 
With respect to the feature of “…in which the humidified gas is supplied from a third humidified gas supply port provided at a position within 3.0 m on an upstream side of the steel sheet conveyance path from a most upstream position of the cooling nozzle” - the examiner points out that Suzuki teaches supplying humidified gas within an annealing furnace from multiple supply routes (Figure 2, Char. Nos. 16/17; page 4, paragraph 10 - page 5, paragraph 1)) which are in the upper and lower halves of a soaking zone (Figure 2). Suzuki teaches “…in order to generate a sufficient internal oxide layer on the steel sheet, it is necessary to raise the dew point to above -30°C. By setting both the gas discharge position and the supply position in the furnace to a position lower than ½ of the height direction steel plate passage area, the moisture discharged from the steel sheet stays in the furnace, so the dew point at the top of the furnace is… -30°C and an internal oxide layer is formed on the steel sheet. When this internal oxide layer is reduced, an internal oxide layer of Si is formed and external oxidation is suppressed, so that the plating property is not hindered” (page 5, paragraph 1). Thus, it would have been obvious to adjust the position of the gas supply ports in order to optimize the plating properties. See MPEP 2144.01(II). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi with the concepts of Raick with the motivation of utilizing an effective cooling gas under reasonable costs; and the concepts of Suzuki with the motivation of optimizing the plating properties. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. 2013/0273251) in view of Suzuki (JP-2009209397-A) as applied to claim 1 above, and further in view of Okada (U.S. 2009/0123651). 

Regarding Claim 6, Takahashi does not teach the continuous hot-dip galvanizing apparatus further including an alloying line located downstream of the hot-dip galvanizing line. 
Okada teaches a continuous annealing and hot-dip plating method and system (abstract). Okada teaches an alloying line located downstream of a hot-dip galvanizing line (Figure 2, Char. No. 8; paragraphs [0020]). Okada teaches heat-alloying the hot-dip galvanized coating applied on the steel sheet using the alloying line (paragraph [0040]). Okada teaches this feature, in part, allows for improving plating (paragraph [0043]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi in view of Suzuki with the concepts of Okada with the motivation of improving the galvanized plating. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Un published application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735